Woods, O. J.,
delivered the opinion of*the court.
The demurrer to the information should have been sustained. In the main the averments contained in the information are not averments of facts, but of conclusions of law or of the pleader.
In what respects the ballots used in the election in question *375were not in conformity with the requirements imposed by law, the information does not undertake to state or show.
In what particulars, or in what manner, the ballots were not distributed to the voters by the manager charged with the duty of distribution, the information does not aver.
To call an election a “pretended election,” because the ballots were not in the form prescribed by statute, and were not distributed, and were not voted as required by law, and that, therefore, the election was void, is insufficient, as being mere conclusions drawn from facts not stated by the pleading. IIow did the ballots fail to conform to the statutory requirements as to form or substance? In what particulars was the distribution of ballots illegal? What violations of law were in fact committed by managers or voters in the use of the ballots ?
The pleading should state the facts on which the aid of the court is invoked, in order that the court may pass upon their •materiality and sufficiency. The court should be advised by the pleading as to the nature and character of the acts complained of, as rendering the election void, to the end that the court may determine whether such acts vitally and materially affected the result, or whether they were mere irregularities not touching the fairness of the election, or the purity of the ballot box.

Reversed and remanded.